       Case: 3:18-cv-00897-wmc Document #: 19 Filed: 01/31/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


CAREN PAOLI,
                                                                Case No. 18-cv-897
                       Plaintiff,

ILLINICARE HEALTH PLAN, INC.,                                   Removed From:
                                                                Rock County Circuit Court
                       Involuntary Plaintiff,                   State of Wisconsin
                                                                Case No. 18-CV-0979
       v.

SPEEDWAY LLC, and
ABC INSURANCE COMPANY,

                       Defendants.


                              DEFENDANT SPEEDWAY LLC’S
                              EXPERT WITNESS DISCLOSURE


       Now comes the defendant, Speedway LLC, by its attorneys, Kasdorf, Lewis & Swietlik,

S.C., and as and for its expert witness disclosure and its F.R.C.P. 26(a)(2)(A) submission regarding

defense experts to be called at trial, now states as follows:

       1.      Steven I. Grindel, M.D.
               Associate Professor of Orthopedic Surgery
               Director, Orthopedic Hand and Upper Extremity Center
               Medical College of Wisconsin
               Department of Orthopedic Surgery
               9200 West Wisconsin Avenue
               Milwaukee, WI 53226

       Dr. Grindel performed an independent medical examination of plaintiff and also reviewed

plaintiff’s medical records and discovery in this case. He is expected to testify, consistent with a

January 14, 2020 report prepared by him following his independent medical examination, that

while plaintiff’s claimed medical treatment has been reasonable and appropriate, it is unrelated to
        Case: 3:18-cv-00897-wmc Document #: 19 Filed: 01/31/20 Page 2 of 2



the February 24, 2017 incident in question. A copy of his January 14, 2020 report is being provided

to the parties with this disclosure as well as his rate sheet identifying the compensation to be paid for

his services in this case. Additionally, a listing of other cases in which, during the previous four years he

has testified as an expert at trial or by deposition, is being provided to the parties with this disclosure.

        2.       Defendant expressly reserves the right to call at trial, to question and cross-examine

any and all other expert witnesses as identified and disclosed by the parties to this lawsuit.

        3.       Defendant expressly reserves the right to call rebuttal expert witnesses to the extent

necessary based upon testimony of plaintiff’s expert witnesses.

        Dated this 31st day of January, 2020.


                                                   Electronically signed by Jason P. Gehring
                                                   Jason P. Gehring
                                                   State Bar No. 1061084
                                                   Kasdorf, Lewis & Swietlik, S.C.
                                                   Attorneys for Defendant, Speedway LLC
                                                   11270 West Park Place
                                                   Milwaukee, WI 53224
                                                   Phone: (414) 577-4000
                                                   Fax: (414) 577-4400
                                                   Email: jgehring@kasdorf.com




                                                       2
